Name: 2007/535/EC: Commission Decision of 27 July 2007 terminating the anti-subsidy proceeding concerning imports of dihydromyrcenol originating in India
 Type: Decision
 Subject Matter: trade;  chemistry;  competition;  Asia and Oceania;  international trade
 Date Published: 2007-07-28

 28.7.2007 EN Official Journal of the European Union L 196/45 COMMISSION DECISION of 27 July 2007 terminating the anti-subsidy proceeding concerning imports of dihydromyrcenol originating in India (2007/535/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 14 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 11 November 2006, the Commission announced, by a notice published in the Official Journal of the European Union (2) (notice of initiation), the initiation of an anti-subsidy proceeding concerning imports into the Community of dihydromyrcenol of a purity by weight of 93 % or more, originating in India, normally declared within CN code ex 2905 22 90. (2) The anti-subsidy proceeding was initiated, pursuant to Article 10 of the basic Regulation, following a complaint lodged on 29 September 2006 by the following Community producers: Destilaciones Bordas Chinchurreta S.A. and Sensient Fragrances S.A. (the complainants) representing a major proportion, in this case more than 25 %, of the total Community production of dihydromyrcenol. The complaint contained prima facie evidence of the existence of subsidisation of the said product and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. (3) The Commission officially advised the authorities of India, the exporting producers in India, importers and users known to be concerned and their associations, and the complainants of the initiation of the investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. B. WITHDRAWAL OF THE COMPLAINT (4) By a letter of 25 May 2007 to the Commission, the complainants formally withdrew their complaint. (5) In accordance with Article 14(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn unless such termination would not be in the Community interest. (6) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No objections were raised. (7) Given the above, the Commission concludes that the anti-subsidy proceeding concerning imports into the Community of dihydromyrcenol originating in India should be terminated without the imposition of countervailing measures, HAS ADOPTED THIS DECISION: Sole Article The anti-subsidy proceeding concerning imports of dihydromyrcenol of a purity by weight of 93 % or more, falling under CN code ex 2905 22 90 and originating in India is hereby terminated. Done at Brussels, 27 July 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ C 275, 11.11.2006, p. 29.